DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 01/05/2022, claims 6 and 11 were canceled, claims 1-2 were amended, and no new claims were added. Thus, claims 1-5, 7-9, and 12-17 are currently pending in the application.

Claim Interpretation
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP §608.01(m)
The claim term, "connected" is interpreted to include direct or indirect physical, electrical, and/or thermal connection. 

Response to Arguments
Applicant’s arguments filed 01/05/2022, with respect to the §112(b) rejection of claims 2, 8, 9 and 11 have been fully considered and are persuasive. The §112(b) rejection of claims 2, 8, 9 and 11 has been withdrawn. 
Applicant’s arguments and amendment of claim 1, with respect to the §§ 102(a)(1) and 103 rejections have been fully considered and overcome the previous rejection of record. However, the point is moot due to the new ground of rejection of claims 1-5, 8,9 and 12-17 necessitated by the amendment of claim 1 (see below).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as obvious over Haug (US20140295239A1) in view of Masuda (US20130136976A1).
Regarding claim 1, Haug teaches a battery cell (battery cell 1; FIGS. 1-3; [0033]) comprising:
	a cell housing (two half shells 11, 12, FIG. 1; [0032]-[0034], [0037]-[0038]) in which an electrode unit is arranged (electrode assembly #2, FIG. 1; [0034], [0043]) wherein the electrode unit has:
an anode (negative pole; [0008]), electrically connected to a negative terminal (housing element half-shell 12 forms negative terminals of the battery cell; second housing element half shell 12 is electrically connected to the negative pole; [0008]);
a cathode (positive pole; [0008]), electrically connected to a positive terminal (housing element half-shell 11 forms positive terminals of the battery cell; first housing element half shell 11 is electrically connected to the positive pole; [0008]);
wherein the cell housing has:

characterized in that the first housing part is made from a hybrid material comprising a first layer made from copper and a second layer made from aluminum (“In a first configurational variant, both half-shells 11, 12 consist of an aluminum alloy… One half-shell [the second half-shell] may in this case be coated on its inner side with copper or be constructed from a copper-aluminum alloy in two layers” ([0045]).
However, Haug does not teach the newly amended limitation wherein the second housing part consists of aluminum. Haug teaches that “suitable… conductive materials with corrosion resistance with respect to the electrolyte” may be used ([0044]). Further, Haug in one embodiment teaches the second housing part consists of an aluminum alloy ([0045]). Haug does not specifically teach that the housing part consists of aluminum. Thus, Haug differs from the claimed invention in that the second housing part aluminum alloy is substituted with a second housing part consisting of aluminum. 
However, Masuda teaches the deficient limitation. Masuda relates to the design of energy storage elements (abstract), particularly lithium ion secondary batteries ([0105]). Masuda teaches an electrode terminal 23 that is analogous to the claimed second half-shell of the presently claimed invention. In this regard, Masuda teaches, “[t]he electrode terminal 23 disposed at the positive electrode side is made of aluminum or an aluminum alloy” (emphasis added, [0056]). Thus, Masuda teaches that the function of aluminum and aluminum alloys in relation to electrode 
Accordingly, the skilled person could have simply substituted the material the aluminum alloy that forms the second housing part of Haug with one that consists of aluminum and the results of the substitution would have predictably resulted in a battery cell that can conduct electricity to the outside of the battery cell via the second housing part. See MPEP 2143 §I.B
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein the second housing part consists of aluminum by simply substituting the aluminum alloy that forms the second housing part of Haug with aluminum (i.e., no other materials) as taught by Masuda.
In the alternative where Haug in view of Masuda does not explicitly teach that the first housing part is made from a copper/aluminum hybrid material that forms the negative terminal in electrical connection with the anode of the battery cell, Haug teaches the following:
the housing elements (11, 12) form the terminals of the battery cell ([0008]);
an embodiment where the first half shell and the second half shell consist of aluminum alloy, where one of the half-shells has a copper coating on its inner side ([0045]); and
the second housing element half-shell 12 is electrically connected to the negative pole (i.e., anode) ([0080]).
	In view of the above teachings, the person having ordinary skill in the art could have combined the above features according to the methods taught by Haug (see, e.g., claim 5, [0013]). Furthermore, the skilled person would recognize that when combined together, each of the housing elements (half-shells 11, 12) and electrodes (anode and cathode) perform the same functions as they do separately (see MPEP § 2143, A).

Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the prior art elements according to known methods to yield predictable results, by producing the battery cell of claim 1 as taught by Haug, including the specific combination wherein the first housing part forms the negative terminal, the anode is electrically connected to the negative terminal, and the first housing part is a hybrid material comprising a first layer made from copper and a second layer made from aluminum.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
Additionally, it would have been obvious for the person having ordinary skill in the art to try producing the claimed battery cell. As noted above, Haug in view of Masuda differs from the claimed invention only in that the hybrid copper and aluminum housing element half-shell is not 
Haug teaches that, "In a first configurational variant, both half-shells 11, 12 consist of an aluminum alloy… [o]ne half-shell may in this case be coated on its inner side with copper..." (emphasis added, [0045]). Thus, Haug teaches only two half shells (11,12) and only one of these half-shells may be coated on its inner side with copper.
Haug teaches that contact corrosion, a recognized problem in the art, could be reduced by the copper layer ([0045]). 
In view of Haug only teaching two half-shells (11,12) and that, "one half-shell may be coated on its inner side with copper," there are two potential solutions when selecting the half-shells of Haug: (1) coat the inner side of the first housing part (connected to cathode) with copper or (2) coat the inner side of the second housing part (connected to anode) with copper. A person having ordinary skill in the art would have had a reasonable expectation of success in reducing contact corrosion by including the copper coating ([0045], [0047]). 
Thus, it would have been obvious to try to one having ordinary skill in the art before the effective filing date of the invention to build the claimed battery cell housing from the teachings of Haug, including having a first housing part that forms the negative terminal, and wherein the first housing part is made from a hybrid material comprising a first layer made from copper and a second layer made from aluminum. The claimed combination of elements would have been obvious because there is a finite number of identified, predictable solutions. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, E.).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 2, Haug in view of Masuda teaches the battery cell of claim 1 as described above. Haug also teaches that the hybrid material of the first housing part consists of the two layers. (“One half-shell may in this case be coated on its inner side with copper or be constructed from a copper-aluminum alloy in two layers” (emphasis added, [0045])). 
Regarding claim 3, Haug in view of Masuda teaches the battery cell of claim 1 as described above. Haug also teaches that that the first layer immediately adjoins the second layer. A coating of copper on an aluminum alloy as taught by Haug is held to meet the structural, “immediately adjoin” limitation (“[o]ne half-shell may in this case be coated on its inner side with copper or be constructed from a copper-aluminum alloy in two layers” (emphasis added, [0045])).
Regarding claim 4, Haug in view of Masuda teaches the battery cell of claim 1 as described above. Haug also teaches that the anode is connected to the first layer ("a first housing element is electrically connected to the positive pole of the electrode assembly [cathode] and a 
Regarding claim 5, Haug in view of Masuda teaches the battery cell of claim 1 as described above. Haug also teaches that the first housing part is arranged such that the first layer faces the electrode unit and that the second layer faces away from the electrode unit. Haug expressly teaches that the half-shell is coated on its inner side with copper ([0045]). The copper-coated inner side of Haug’s half-shell 11 faces electrode assembly 2 and thus the aluminum portion of half-shell 11 inherently faces in the opposite direction, which meets the limitations of the instant claim.
Regarding claim 7¸ Haug in view of Masuda teaches the battery cell of claim 1 as described above. Haug also teaches an insulating element (insulating element 20; FIGs. 1-3) which electrically insulates the housing parts from one another. ([0034], [0037]).
Regarding claim 8, Haug in view of Masuda teaches the battery cell of claim 7 as described above. Haug also teaches that the electrode unit (electrode assembly 2) is held in the insulating element (insulating element 20). FIGS. 1-3 of Haug also show that the electrode assembly 2 is held in the insulating element in a form-fitting manner.   
Regarding claim 9
Regarding claim 12, Haug in view of Masuda teaches the battery cell of claim 1 as described above. Haug also teaches an electric vehicle (electromotively driven motor vehicle, [0020]) comprising the battery cell of claim 1 as described above.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haug (US20140295239A1) Masuda (US20130136976A1), as applied to claim 1 above, and further in view of Widener (US 20180309107A1).
Regarding claim 13, Haug in view of Masuda (hereafter, “modified Haug”) teaches the battery cell of claim 1 as described above. Modified Haug differs from claim 13 in that modified Haug does not teach using the battery cell in a hybrid vehicle. However, Widener teaches lithium ion batteries are widely used to provide power to hybrid vehicles ([0003], [0043]).
Widener, Haug, and Masuda are analogous art because they both relate to the field of lithium ion battery design. 
Thus, it would have been obvious before the effective filing date of the claimed invention to use the battery of claim 1 as taught by modified Haug in a hybrid vehicle as taught by Widener. The skilled person would have been motivated to use the battery cell of modified Haug in a hybrid vehicle as taught by Widener because “[l]ithium ion batteries are widely used to provide power” in hybrid vehicles (Widener, [0003], [0043]).
Regarding claim 14, modified Haug teaches the battery cell of claim 1 as described above. Modified Haug differs from claim 14 in that modified Haug does not teach using the battery cell in a plug-in hybrid vehicle. However, Widener teaches lithium ion batteries are widely used to provide power to hybrid vehicles ([0003]), such as plug-in hybrid vehicles [0043]. Thus, it would have been obvious before the effective filing date of the claimed invention to use the battery of claim 1 as taught by modified Haug in a plug-in hybrid vehicle as taught by Widener. The skilled 
Regarding claim 15, modified Haug teaches the battery cell of claim 1 as described above. Modified Haug differs from claim 15 in that modified Haug does not teach using the battery cell in a stationary battery. However, Widener teaches lithium ion batteries are widely used to provide power to stationary battery (“stationary storage systems”; [0003]). Thus, it would have been obvious before the effective filing date of the claimed invention to use the battery of claim 1 as taught by modified Haug in a stationary battery as taught by Widener. The skilled person would have been motivated to use the battery cell of modified Haug in a stationary battery as taught by Widener because “[l]ithium ion batteries are widely used to provide power” in stationary battery applications (Widener, [0003]).
Regarding claim 16, modified Haug teaches the battery cell of claim 1 as described above. Modified Haug differs from claim 16 in that modified Haug does not teach using the battery cell in a marine application. However, Widener teaches lithium ion batteries are widely used to provide power in marine applications (“marine craft”; [0003]). Thus, it would have been obvious before the effective filing date of the claimed invention to use the battery of claim 1 as taught by modified Haug in a marine application as taught by Widener. The skilled person would have been motivated to use the battery cell of modified Haug in a marine application as taught by Widener because “[l]ithium ion batteries are widely used to provide power” in marine applications (Widener, [0003]).
Regarding claim 17, modified Haug teaches the battery cell of claim 1 as described above. Modified Haug differs from claim 17 in that modified Haug does not teach using the battery cell 
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BARTON/Examiner, Art Unit 1721                                                                                                    
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721